

114 SRES 490 ATS: Expressing the sense of the Senate that ambush marketing adversely affects the United States Olympic and Paralympic teams.
U.S. Senate
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 490IN THE SENATE OF THE UNITED STATESJune 10, 2016Mr. Thune (for himself, Mr. Gardner, Mr. Bennet, Ms. Klobuchar, Mr. Hatch, and Mr. Sullivan) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing the sense of the Senate that ambush marketing adversely affects the United States
			 Olympic and Paralympic teams.
	
 Whereas the 2016 Olympic and Paralympic Games will occur on August 5, 2016, through August 21, 2016, and September 7, 2016, through September 18, 2016, respectively, in Rio de Janeiro, Brazil;
 Whereas more than 10,500 athletes from 206 nations will compete in 28 Olympic sports and 4,350 Paralympic athletes from 176 nations will compete in 23 Paralympic sports;
 Whereas American athletes have spent countless days, months, and years training to earn a spot on the United States Olympic or Paralympic teams;
 Whereas the Ted Stevens Olympic and Amateur Sports Act (36 U.S.C. 220501 et seq.)— (1)established the United States Olympic Committee as the coordinating body for all Olympic and Paralympic athletic activity in the United States;
 (2)gave the United States Olympic Committee the exclusive right in the United States to use the words Olympic, Olympiad, Paralympic, and Paralympiad, the emblem of the United States Olympic Committee, and the symbols of the International Olympic Committee and the International Paralympic Committee; and
 (3)empowered the United States Olympic Committee to authorize sponsors that contribute to the United States Olympic or Paralympic teams to use any trademark, symbol, insignia, or emblem of the International Olympic Committee, the International Paralympic Committee, the Pan-American Sports Organization, or the United States Olympic Committee;
 Whereas Team USA is significantly funded by 36 sponsors who ensure that the United States has the best Olympic and Paralympic teams possible;
 Whereas in recent years, a number of entities in the United States have engaged in marketing strategies that appear to affiliate themselves with the Olympic and Paralympic Games without becoming official sponsors of Team USA;
 Whereas any ambush marketing in violation of the Lanham Act (15 U.S.C. 1051 et seq.) undermines sponsorship activities and creates consumer confusion around official Olympic and Paralympic sponsors; and
 Whereas ambush marketing impedes the goals of the Ted Stevens Olympic and Amateur Sports Act (36 U.S.C. 220501 et seq.) to fund the United States Olympic and Paralympic teams through official sponsorships: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)official sponsor support is critical to the success of Team USA at all international competitions; and
 (2)ambush marketing adversely affects the United States Olympic and Paralympic teams and their ability to attract and retain corporate sponsorships.